DETAILED ACTION
Claims 1-60 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Claims 1-6, 16-60 in the reply filed on 10/20/2020 is acknowledged.

Claim Objections
Claim 18 objected to because of the following informalities:  claim 18 is dependent from itself.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16, 16-60 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,200,749. Although the claims at issue are not identical, they are not patentably distinct from each other because they present application recites similar features regarding the content segments and advertisement segments of the patented claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-6, 16-33, 35-42, 44-50, 52-59 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Raghuvamshi (US 2006/0287912).

Claim 1, Raghuvamshi teaches a system for seamlessly inserting an advertisement (i.e. replacement ad) in an open time slot within a plurality of media content segments to be distributed non-linearly across a network of Internet websites (p. 0050-0052), the system comprising: 
a content encoding configuration manager (i.e. spot replacement system) configured to encode a plurality of media content segments (i.e. live stream) including audio and video media encoded in a transmission encoded format not capable of being distributed across a network of Internet websites into a non-linear transmission encoded format, such that the encoded plurality of media content segments are configured to be 
an open time slot identifier configured to identify an open time slot within the Internet data stream including the encoded plurality of media content segments (p. 0053); 
an advertisement segment encoder (i.e. encoder 104c) configured to encode an advertisement segment into the non-linear transmission encoded format, such that the advertisement segment is configured to be non-linearly transmitted over the network of Internet websites (p. 0053); 
a seamless advertisement segment inserter configured to seamlessly insert the encoded advertisement segment in the Internet data stream at the identified open time slot (i.e. spot break) without replacing a portion of the encoded plurality of media content segments in the Internet data stream (i.e. switching server), such that both the encoded plurality of media content segments and the inserted and encoded advertisement segment in the Internet data stream are configured to be non-linearly distributed across the network of Internet websites (i.e. cached ads replacement initial ad) (p. 0050-0054).
a content distribution server (i.e. content distribution system) configured to transmit the Internet data stream, including both the encoded plurality of media content segments and the inserted and encoded advertisement segment, across the network of Internet websites to at least one content consuming device for displaying the Internet data stream thereon with no perceivable space (i.e. continuous experience) between 

Claim 2, Raghuvamshi teaches the system of claim 1, wherein the advertisement segment encoder is further configured to encode an advertisement segment, which is different than the encoded advertisement segment in the Internet data stream, into the linear transmission encoded format, such that the advertisement segment is configured to be linearly transmitted over a network of broadcast channels (i.e. inserting follow up ad), and wherein the seamless advertisement segment inserter is further configured to seamlessly insert the encoded advertisement segment, which is different than the encoded advertisement segment in the Internet data stream, in a broadcast stream that includes the encoded plurality of media content segments without replacing a portion of the encoded plurality of media content segments in the broadcast stream (i.e. switching to replacement server), such that both the encoded plurality of media content segments and the inserted and encoded advertisement segment in the broadcast stream are configured to be linearly distributed across the network of broadcast channels (p. 0054-0060). 

Claim 3, Raghuvamshi teaches the system according to claim 1, wherein the content distribution server is further configured to transmit the plurality of content segments in the linear transmission encoded format for transmission over of the network of broadcast channels that include at least one of a terrestrial television broadcast channel, a cable channel, and a satellite channel (p. 0046). 

Claim 4, Raghuvamshi teaches the system of claim 1, wherein the seamless advertisement segment inserter is further configured to seamlessly insert the encoded advertisement segment in the Internet data stream by reducing a length of the encoded advertisement segment when the encoded advertisement segment has a duration time that is longer than a duration time of the identified open time slot (i.e. finding appropriate replacements ads) (p. 0057-0058). 

Claim 5, Raghuvamshi teaches the system of claim 1, wherein the seamless advertisement segment inserter is further configured to seamlessly insert the encoded advertisement segment in the Internet data stream by first padding a length of the encoded advertisement segment when the encoded advertisement segment has a duration time that is shorter than a duration time of the identified open time slot (i.e. finding appropriate replacements ads) (p. 0057-0058). 

Claim 16, Raghuvamshi teaches a system for seamlessly inserting an alternative content segment (i.e. replacement ad) in an open time slot (i.e. spot break) within a plurality of media content segments to be distributed non-linearly across a network of Internet websites (p. 0050-0052), the system comprising: 
a content encoding configuration manager (i.e. spot replacement system) configured to encode a plurality of media content segments (i.e. encoded live stream), which are encoded in a transmission encoded format not capable of being distributed across a network of Internet websites, into a non-linear transmission encoded format to 
an open time slot identifier configured to identify an open time slot within the Internet data stream between a pair of the plurality of media content segments (p. 0053); and 
a seamless alternative content segment inserter (i.e. spot replacement system) configured to seamlessly insert an encoded alternative content segment in the Internet data stream at the identified open time slot within the encoded plurality of media content segments, such that the Internet data stream is configured to be non-linearly distributed across the network of Internet websites (i.e. cached ads replacement initial ad) (p. 0050-0054). 

Claim 17, Raghuvamshi teaches the system of claim 16, further comprising an alternative content segment encoder configured to encode the alternative content segment into the non-linear transmission encoded format, such that the alternative content segment is configured to be non-linearly transmitted over the network of Internet websites (p. 0002, 0022, 0046). 

Claim 18, Raghuvamshi teaches the system of claim 18, further comprising a content distribution server configured to transmit the Internet data stream, including both the encoded plurality of media content segments and the inserted and encoded alternative content segment (i.e. live stream and advertisements), across the network of Internet websites to at least one content consuming device (i.e. client) for displaying the 

Claim 19, Raghuvamshi teaches the system of claim 16, wherein the alternative content segment is an Internet advertisement (p. 0002, 0022, 0046). 

Claim 20, Raghuvamshi teaches the system of claim 19, wherein the alternative content segment encoder is further configured to encode an advertisement, which is different than the Internet advertisement in the Internet data stream, into the transmission encoded format, such that the encoded advertisement is configured to be linearly transmitted over the network of broadcast channels (i.e. inserting follow up ad) (p. 0054-0060). 

Claim 21, Raghuvamshi teaches the system of claim 20, wherein the seamless advertisement segment inserter is further configured to seamlessly insert the encoded advertisement in a broadcast stream that includes the plurality of media content segments without replacing a portion of the plurality of encoded media content segments in the broadcast stream, such that both the plurality of media content segments and the inserted and encoded advertisement in the broadcast stream are configured to be linearly distributed across the network of broadcast channels (i.e. switching to ad replacement server does not replacement original advertisement) (p. 0053).



Claim 23, Raghuvamshi teaches the system of claim 16, wherein the seamless advertisement segment inserter is further configured to seamlessly insert the encoded alternative content segment in the Internet data stream by reducing a length of the encoded alternative content segment when the encoded alternative content segment has a duration time that is longer than a duration time of the identified open time slot (i.e. finding appropriate replacements ads) (p. 0057-0058). 

Claim 24, Raghuvamshi teaches the system of claim 16, wherein the seamless advertisement segment inserter is further configured to seamlessly insert the encoded alternative content segment in the Internet data stream by first padding a length of the encoded alternative content segment when the encoded alternative content segment has a duration time that is shorter than a duration time of the identified open time slot (i.e. finding appropriate replacements ads) (p. 0057-0058). 

Claim 26, Raghuvamshi teaches the system of claim 18, wherein the alternative content segment is an Internet advertisement (p. 0002, 0022, 0046). 


Claim 28 is analyzed and interpreted as reciting similar features with respect to claim 17.
Claim 29 is analyzed and interpreted as reciting similar features with respect to claim 19.
Claim 30 is analyzed and interpreted as reciting similar features with respect to claim 2.
Claim 31 is analyzed and interpreted as reciting similar features with respect to claim 3.
Claim 32 is analyzed and interpreted as reciting similar features with respect to claim 4.
Claim 33 is analyzed and interpreted as reciting similar features with respect to claim 5.
Claim 35 is analyzed and interpreted as reciting similar features with respect to claim 1.
Claim 36 is analyzed and interpreted as reciting similar features with respect to claim 1.
Claim 37 is analyzed and interpreted as reciting similar features with respect to claim 1.
Claim 38 is analyzed and interpreted as reciting similar features with respect to claim 19.

Claim 40 is analyzed and interpreted as reciting similar features with respect to claim 3.
Claim 41 is analyzed and interpreted as reciting similar features with respect to claim 4.
Claim 42 is analyzed and interpreted as reciting similar features with respect to claim 5.
Claim 44 is analyzed and interpreted as reciting similar features with respect to claim 1.
Claim 45 is analyzed and interpreted as reciting similar features with respect to claim 1.
Claim 46 is analyzed and interpreted as reciting similar features with respect to claim 19.
Claim 47 is analyzed and interpreted as reciting similar features with respect to claim 1-2.
Claim 48 is analyzed and interpreted as reciting similar features with respect to claim 3.
Claim 49 is analyzed and interpreted as reciting similar features with respect to claim 4.
Claim 50 is analyzed and interpreted as reciting similar features with respect to claim 5.

Claim 52 is analyzed and interpreted as reciting similar features with respect to claim 1.
Claim 53 is analyzed and interpreted as reciting similar features with respect to claim 1.
Claim 54 is analyzed and interpreted as reciting similar features with respect to claim 1.
Claim 55 is analyzed and interpreted as reciting similar features with respect to claim 19.
Claim 56 is analyzed and interpreted as reciting similar features with respect to claim 1-2.
Claim 57 is analyzed and interpreted as reciting similar features with respect to claim 3.
Claim 58 is analyzed and interpreted as reciting similar features with respect to claim 4.
Claim 59 is analyzed and interpreted as reciting similar features with respect to claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claim 6, 25, 34, 43, 51, 60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raghuvamshi (US 2006/0287912) in view of YU (US 2004/0117819).

Claim 6, Raghuvamshi is silent regarding the system of claim 1, wherein the advertisement segment encoder is further configured to encode the advertisement segment in an uncompressed format for distribution in the Internet data stream across the network of Internet websites. 
Yu teaches the system of claim 1, wherein the advertisement segment encoder is further configured to encode the advertisement segment in an uncompressed format for distribution in the Internet data stream across the network of Internet websites (uncompressed data is stored for retrieval) (p. 0072). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided uncompressed advertisement data as taught by Yu to the system of Raghuvamshi for an economical configuration (p. 0072).

Claim 25 is analyzed and interpreted as reciting similar features with respect to claim 6.
Claim 34 is analyzed and interpreted as reciting similar features with respect to claim 6.
Claim 43 is analyzed and interpreted as reciting similar features with respect to claim 6.

Claim 60 is analyzed and interpreted as reciting similar features with respect to claim 6.

Conclusion
Claims 1-6, 16-60 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110035769 A1	Candelore; Brant L. et al.
US 20070101360 A1	Gutta; Srinivas et al.
US 20140282635 A1	DaCosta; Behram Mario
US 20100325659 A1	Shkedi; Roy
US 7647614 B2		Krikorian; Jason et al.
US 20090044217 A1	Lutterbach; R. Steven et al.
US 20040103439 A1	Macrae, Douglas B. et al.
US 20070174876 A1	Maggio; Frank S. et al.
US 20100166389 A1	Knee; Robert A. et al.
US 20070028264 A1	Lowe; Frederick
US 20010003846 A1	Rowe, Lynn T. et al.
US 20020056093 A1	Kunkel, Gerard K. et al.
US 20050086690 A1	Gilfix, Michael et al.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        1/14/2021